Title: To John Adams from Timothy Pickering, 28 April 1797
From: Pickering, Timothy
To: Adams, John



April 28. 1797.

The Secretary of State respectfully lays before the President of the U. States the copy of a letter sent this morning to the District Attorney of Georgia, & the draughts of letters to the British & Spanish ministers—left open for additions, if any should be thought necessary. Nothing is promised or intimated in either of the letters to the Ministers of the Use of military force to make our neutrality respected; because toward G. Britain it would have the semblance of a threat—and toward Spain, suggest to M. Yrujo the idea of requesting us to place a force where we deem it useless for our own purposes, but where he would say (where he has supposed) the British would attempt to pass. Besides, after declaring to both the sense of the American Government, ought we to admit the idea that either will violate our territory?
T. Pickering